                               UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                 v.                                           (For Offenses Committed On or After November 1, 1987)


              Jose Alfredo Mendizabal-Avena                                   Case Number: 3:19-mj-23360                                    _ ......... ----- 1
                                                                                                             ~If"'~ ~'1                      f'"'},



                                                                                                                                       -'~~J.
                                                                                                K                                f_-•-·_,
                                                                                                             f" rL. t: \,}
                                                                                                                          -~··


                                                                             Keith Howar~ Rutman

ru:GISTRATION NO. 8.,31298                                                   '<'••••·• ,,,_,i            [ -;:;;; ,0
THE DEFENDANT:                                                                 I'     Cl fHk .JS Jb FliC I ',;)';('.~->••·.
                                                                                            11              1
 [gj pleaded guilty to count(s) _l_of_C_om~p_lm_·n_t_ _ _ _ _ _ _ _ _ _ _---el~c:9=u=1=,~·=u=-'_'-J'_s_n_"c_:·_~-''=-~=•·-•=,~'-\--_·_·
 •   was found guilty to count(s)
     a~er a plea of not guilty,
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section               Nature of Offense                                                                 Count Number(s)
8:1325                        ILLEGALENTRY (Misdemeanor)                                                        1
 D The defendant has been found not guilty on count(s)
                                               --------~----------
 •   Count(s)
                - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term o /

                          •    TIME SERVED                             • ________ days
  IZJ Assessment: $10 WAIVED i:gJ Fine: WAIVED
 [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of naJUe, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, August 19, 2019
                                                                         Date of Imposition of Sentence


Received
           - --------
           DUSM
                                                                         Hi!ftv.~OCK
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                              3:19-mj-23360
